DETAILED ACTION
Claims 1-2, 4-16 and 18 are pending in the present application. Claims 1, 15, 16 and 18 were amended; claims 3 and 17 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 16 and 18 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “an aggregator configured to aggregate the plurality of feature vectors extracted by the extractor into a plurality of classifications based on distances between the vectors of the distributed representations; an acceptor configured to accept a specification of a classification including a feature value used for determining an evaluation criterion for document data among the plurality of classifications aggregated by the aggregator; and a determiner configured to determine the evaluation criterion based on a feature value included in a classification indicated by the specification accepted by the acceptor.” The limitations of independent claims 16 and 18 parallel independent claim 1; therefore, they are allowed for similar reasons. The examiner has withdrawn the objection to the specification as per interview 22 February 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169